DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 5, 2021 has been entered.
The After Final amendment of January 17, 2021 has been entered and considered as requested by the RCE submission of February 5, 2021.  With the entry of the amendment, claims 4,5, 7, 8, 16-21 and 23 are canceled, and claims 1-3, 6, 9-15, 22 and 24-26 are pending for examination.
 
Election/Restrictions
It is noted that non-elected claims 16-19 have been canceled by the amendment of December 16, 2019.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6, 9-15, 22 and 24-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1, at step (c) has been amended to provide “washing and drying the copper nanowires prepared in the step (b) under vacuum at room temperature for 12 to 30 hours”.  However, this amendment would contain new matter.  As worded, now the “washing and drying” are under the vacuum at room temperature for 12 to 30 hours.  However, the disclosure as filed, and note previous claim 23, provide that the drying is under these conditions, not the washing (note page 8 of the specification as filed).  Therefore, the claim contains new matter.  The other dependent claims do not cure the defects of claim 1 and are therefore also rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-3, 6, 9, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Wiley et al (US 2013/0008690) in view of Bera, et al “High-yield synthesis of quantum-confined CdS nanorods using a new dimeric cadmium (II) complex of S-benzyldithiocarbazate as a single-source molecular precursor” (hereinafter Bera article), Periasamy, et al “Synthesis of copper nanowire decorated reduced graphene oxide for electro-oxidation of methanol”, CN 103103510 (hereinafter ‘510), Somenath et al (US 2013/0200332) and Ren et al (US 2014/0342495), EITHER alone OR optionally further in view of WO 2013/137018 (hereinafter ‘018).
**** Since ‘018 is in Japanese, Saito et al (US 2014/0374146) a continuation of the ‘018 application is used as a translation, and citations are to Saito et al (US 2014/0374146). ****
Claim 1: Wiley teaches a method of preparing silver coated copper nanowires ([0054], [0100]-[0102]). First, copper nanowires are prepared by mixing a (1) pH adjusting species which can be sodium hydroxide, (2) a copper compound of copper (II) ions source, (3) a capping agent and (4) a reducing agent in an aqueous solution, where all the materials are stirred, where the reducing agent reduces copper ions ([0038], [0042]-[0045], [0057]).  The copper nanowire prepared is washed ([0057], [0047]). Wires can be further dried ([0098], note drying of film of wires). Wiley describes forming a silver coating on prepared and washed copper nanowires ([0100]-[0102]). 
 (A)  As to the use of hexamethylenediamine (HMDA) in the solution, Wiley describes using copper capping agents such as ethylenediamine, propane-1,3-diamine, butane-1,4-diamine, pentane-1,5-diamine, but is specifically not limited to only the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wiley to use hexamethylenediame as the capping agent as suggested by Bera article with an expectation of providing a predictably acceptable capping agent for use, since Wiley indicates a variety of capping agents can be used including describing an increasing CH2 group homolog/homologous series from ethylenediamine to pentane-1,5-diamine, and Bera article indicates that what would be the next in this series, hexamethylenediamine, is known also for use as a capping agent controlling growth direction. Note that Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977), and here, as shown by Bera article there is similar known use of the homolog component as well, further indicating the expectation that the hexamenthylenediamine will have similar properties as a capping agent for process.
Optionally, further using ‘018, ‘018 provides that metal nanostructures such as metal nanowires composing a metal nanonetwork can be formed ([0063]), where the metal can be copper ([0067]) and as well as copper, cadmium can be the metal ([0104]), and the solution for forming the metal nanonetwork includes metal complex (from copper for example), capping agent (to form nanowire), reducing agent ([0091]-[0093]), and can also be aqueous and contain sodium hydroxide ([0140]), where the capping agents can be ethylenediamine, 1,3-propane diamine, putresciene (butane-1,4-diamine), etc.([0096]), also describing the use of various homologs/homologous series of materials as described in Wiley. ‘018 describes how the capping agents adsorb to a surface of a fine crystal of metal ([0096]), and where the metal can be provided as a compound (note [0140] describing copper nitrate).  Bera article further describes the use of cadmium material (CdS), where the hexamethylenediamine also caps the surface of nanocrystals, and describes binding to nonpolar facets of the nucleus (page 534).  Therefore, it would further have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wiley in view of Bera article to use hexamethylenediamine as a capping agent as suggested by ‘018 with an expectation of a predictably acceptable capping, because Wiley indicates using diamine capping agents as discussed above, and ‘018 indicates with similar use of diamine capping agents for both copper and cadmium material with adsorbing to a specific surface of a metal crystal, and Bera article indicates similar activity for hexamethylenediamine, and given the similar use of capping agents for cadmium or copper, there would further have been similar results expected for capping copper.
 (B) As to adding a reducing agent to the solution after providing and stirring the sodium hydroxide, copper compound and capping agent (HMDA) for 5 to 30 minutes to In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930), Selection of any order of mixing ingredients is prima facie obvious, and therefore, it would have been obvious to add the reducing agent last, and provide the water first with an expectation of acceptable results. (2) Furthermore, when using ‘018, ‘018 further describes how the reducing agent can be added after the other materials to make the nanowire materials ([0128]-[0132]), and therefore, when providing the process of Wiley in view of Bera article and ‘018, it would have been further suggested to add the reducing agent last, as a known conventional time of adding the reducing agent. 
Furthermore, as to mixing the sodium hydroxide, copper  compound and capping agent for 5 to 30 minutes at a temperature not exceeding 50 degrees C before the reducing agent added, Wiley would describe swirling (mixing/stirring) for 20 seconds 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wiley in view of Bera article, EITHER alone OR further in view of ‘018 to combine the sodium hydroxide, copper compound and capping agent (HMDA) and stir for a period of time before adding in reducing agent where the amount of time for stirring would be optimized for the specific combination and amounts of materials to use as suggested by Wiley and Periasamy article, where Wiley describes mixing together the sodium hydroxide, copper compound and capping agent and describes that a 20 second mixing/stirring can be provided when materials added and Periasamy article specifically describes mixing together sodium hydroxide, copper compound and capping agent and provides that a 5 minute mixing/stirring can be provided before adding reducing agent, where Wiley ([0057]) and Periasamy article (page 5974) indicate somewhat different amounts of each In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, as to the temperature during such stirring, it would be understood that such a temperature can be than below 80 degrees C, since heating to 80 degrees C provided after reducing agent added and no limitation other than that provided for the mixing temperature in Wiley or Periasamy article, and therefore, it would have been suggested to optimize from such a range to provide a temperature in the claimed range from the range provided. Note as well, MPEP 2144.05 (II)(A): “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).” Given the similar suggested use of HMDA as the other diamines, the same temperature suggested in Wiley for use would also be expected to be acceptably used when using HMDA.

 (C) As to specifically drying the nanowires before silver coating, Wiley as discussed above, describes that the nanowires can be dried, and can also be coated, and therefore, one of ordinary skill in the art would expect that the nanowires can be acceptably dried before being coated, since the desire is to coat specifically the wires.
Optionally, ‘510 further describes providing silver coated copper nanowires (page 1 of description translation), where for the example of plating it is described that “1 g of copper nanowires” was added to deionized water along with sodium lauryl sulfate, for the initial start of plating (page 8 of description translation, for example), and thus a specific amount of weighed copper nanowires are provided for the coating, and this would be suggested to be dried material of copper nanowires, since a specific weight of just the copper nanowires is provided and extra material like water would affect the weight. Therefore, it further would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Wiley in view of Bera article  and Periasamy article, EITHER alone OR further in view of ‘018 to provide dried copper nanowires for coating with silver as suggested by ‘510 to allow providing specifically weighed amounts of copper nanowires, as is shown to be commonly used for coating with silver.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”  
(E) As to the washing and drying conditions for step (c), washing and drying would be suggested as discussed for Wiley above.  Furthermore Somenath describes making nanowires (in this case ZnO nanowires) in a solution with added ingredients and then the product collected and washed, and retrieved nanowires can be dried overnight (understood to be in the range of 12 to 30 hours or at least suggested to be predictably and acceptably in this range depending on how many hours of daylight are present) at room temperature in a vacuum ([0020]).  Moreover, Ren further describes how nanowires can be made (with a Cu containing material) (0036-0044) where after the nanowires formed they are separated, washed and dried, where it is described to provide the washing and drying under vacuum pump and low temperature (0044-0045, claim 6) where low temperature is described as less than 350 degrees C (0033).  Therefore, Ren further indicates that washing and drying can be provided under vacuum, and at a low temperature that would include in the range, room temperature.
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wiley in view of Bera article, Periasamy article and ‘510, EITHER alone OR further in view of ‘018 to further provide the drying of the nanowires at a time in the claimed range at room temperature in a vacuum as suggested by Somenath as  conventionally acceptable drying conditions expected to give a predictable and acceptable drying as it would have been suggested to dry the copper nanowires as discussed for Wiley above, and Somenath teaches as In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”  
Claim 2: Wiley provides that NaOH can be provided in controlled amounts at 9.6 to about 12 g for a 20 mL scale reaction, or 21.6 to 36.13 wt% of materials (Table 1, [0073]), which would be in the aqueous solution, indicating that NaOH is a result effective variable to be optimized, and therefore one of ordinary skill in the art would be suggested to optimize the amount of NaOH to get the best results, giving values in the claimed range. Note as well, MPEP 2144.05 (II)(A): “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”  Moreover, the range described by Wiley would at least overlap with that claimed, noting, 
Claim 3: Wiley provides that the copper compound can be copper nitrate, copper sulfate, copper sulfite, copper acetate, etc. ([0042]).
Claim 6: Wiley provides that the reducing agent can be hydrazine, ascorbic acid, etc. ([0043]).
Claim 9: Wiley indicates that the copper nanowire can be washed using a hydrazine solution ([0057]).
Claim 22: As to the amount of sodium hydroxide compound, the amount of copper compound and the amount of capping agent, (1) the amount of sodium hydroxide compound in the claimed range is suggested as discussed in detail for claim 2 above. 
(2) as to the amount of copper compound, Wiley provides the copper compound to be provided in controlled amounts of 5.8 mg to about 23.3 mg copper nitrate for a 20 mL scale reaction or 0.017 to 0.105 wt% of materials (Table 1, [0077]),which would be in the aqueous solution, and indicating that the copper compound is a result effective variable to be optimized ([0077]), and therefore one of ordinary skill in the art would be suggested to optimize the amount of copper compound to get the best results, giving values in the claimed range. Note as well, MPEP 2144.05 (II)(A): “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”  Moreover, the range described by Wiley would at least overlap with that claimed, noting, for example, with copper nitrate having a mol. Mass of about 187.6 g/mol (the Examiner takes Official Notice of this mol. mass, as applicant has not traversed this position from the Office Action of May 1, 2018, it is understood to be agreed to), 0.9 g/l (approx. 0.09 wt%), for example, would give approx. 0.9 g/l divided by 187.6g/mol, or about 0.0048 M (also for the copper ions), in the claimed range.
(3) As to the amount of capping agent (HMDA), Wiley provides that the capping agent is provided in controlled amounts in the aqueous solution  (note [0057] and EDA in Table 1), and indicates amounts are needed to provide nanowires and controlled amounts to control diameter and length of the nanowire ([0060]), indicating that capping agent is a result effective variable to be optimized, and therefore one of ordinary skill in the art would be suggested to optimize the amount of capping agent to get the best results, giving values in the claimed range. Note as well, MPEP 2144.05 (II)(A): “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”  Moreover, the range described by Wiley would suggest molar amounts at least overlapping with that claimed, noting, for example, with EDA having a mol. Mass of about 60g/mol (the Examiner takes Official Notice of this mol. mass, as applicant has not traversed this position from the Office Action of May 1, 2018, it is 
Claim 24: As to the washing with aqueous hydrazine compound wherein hydrazine has a concentration of from 0.5 to 2 volume percent of the solution, Wiley describes using an aqueous solution of hydrazine at 3 wt% for the washing ([0057]), where the Examiner takes Official Notice that hydrazine has a density of about 1 g/cm3, so in water 3 wt% would be about 3 volume %, slightly above the claimed range.  However, as noted in MPEP 2144.05 (II)(A): “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”  So here the concentration understood to be suggested to be predictably and acceptably optimized to the claimed range.

Claims 10-15 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Wiley in view of Bera article,  Periasamy article, ‘510, Somenath and Ren, EITHER  as applied to claims 1-3, 6, 9, 22 and 24 above, and further in view of Greenberg et al (US 3993845).
Claims 10, 11: as to providing the silver plating by dispersing the copper nanowire from step (c) in an aqueous solution and adding an ammonia silver complex solution containing a silver capping agent (such as ethylenediamine) and stirring under a predetermined condition, ‘510 further describes how copper nanowires can be coated/plated with silver using an ammonia-silver solution to give substitution plating (pages 1, 4, description translation), where copper nanowire is dispersed in an aqueous solution (page 8, description translation) and then ammonia-silver solution (complex solution) added (pages 5, 8, description translation) and stirred under predetermined conditions (page 8, description translation).   This gives a simple process with no need to add reducing agent (page 1, description translation). Greenberg further describes providing solutions with ammonia-silver to provide replacement (substitution) plating over copper (abstract, column 3, lines 10-15), where a complexing agent such as ethylenediamine (silver capping agent as claimed) is also provided in the solution in order to prevent accelerated oxidation of residual copper (column 3, lines 5-15).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wiley in view of Bera article,  Periasamy article, ‘510, Somenath and Ren, EITHER alone OR further in view of ‘018 to further provide the silver plating by dispersing the copper nanowire from step (c) in an aqueous solution and adding an ammonia silver complex solution containing ethylenediamine ( a silver capping agent as claimed), for example, and stirring under a predetermined condition as suggested by ‘510 and Greenberg to provide desirable plating, since Wiley describes coating the copper nanowires with silver, and ‘510 
Claim 12: As to the amount of silver capping agent (ethylenediamine), Greenberg indicates that the amount would be a result effective variable that will vary to give the desired treatment (column 5, lines 25-50), and therefore one of ordinary skill in the art would be suggested to optimize to get the best results, giving values in the claimed range. Note as well, MPEP 2144.05 (II)(A): “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”  
Claim 13: As to preparing the ammonia silver solution by adding ammonia water to silver nitrate solution, ‘510 describes this at page 8 of the description translation, giving a suggested way of forming the solution.
Claim 14: As to the concentration of the silver nitrate, ‘510 describes 3 g per 600 ml and adding ammonia water for example (page 8, description translation).  Greenberg describes 0.5-5 g of silver nitrate in the ammonia-silver solution (column 5, lines 25-45), indicating that the amount would be a result effective variable, and therefore one of ordinary skill in the art would be suggested to optimize the amount of silver nitrate to get the best results, giving values in the claimed range. Note as well, MPEP 2144.05 In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”  Moreover, the range described by Greenberg, for example, would at least overlap with that claimed, noting, for example, with silver nitrate having a mol. Mass of about 170 g/mol (the Examiner takes Official Notice of this mol. mass, as applicant has not traversed this position from the Office Action of May 1, 2018, it is understood to be agreed to), 5 g/l for example, would give approx. 5 g/l divided by 170 g/mol, or about 0.029 M, in the claimed range.
Claim 15: As to the concentration of the ammonia water, ‘510 describes adding 28%  ammonia water for example (page 8, description translation).  Greenberg describes 0.5 cc or more of ammonium hydroxide (ammonia water) (28-30 percent assay) in the ammonia-silver solution including up to 100 to 200 cc (column 5, lines 25-45), with an example of 1 cc per liter ammonium hydroxide (28-30 percent assay) (column 6, lines 10-15), and therefore the ammonia water amount would be a result effective variable, and therefore one of ordinary skill in the art would be suggested to optimize the amount of ammonia water to get the best results, giving values in the claimed range. Note as well, MPEP 2144.05 (II)(A): “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”  Moreover, the range described by Greenberg would at least overlap with that claimed, noting, for example, with NH4OH having a mol. Mass of about 35 g/mol and density at 28% of about 0.9 g/l (the Examiner takes Official Notice of this mol. Mass and density, as applicant has not traversed this position from the Office Action of May 1, 2018, it is understood to be agreed to), so 10 cc, for example, would give approx. 10 cc (ml) per liter x 0.9 g/ml or 9 g/l divided by 35 g/mol or about 0.257 M, in the claimed range.
Claim 25: As to the process of coating the nanowires with silver in step (d), this would be suggested by ‘510 and Greenberg, where ‘510 describes ultrasonically dispersing the copper nanowires in an aqueous solution for 30 minutes (in the claimed range), for example (page 8, description translation) and the amount of the copper wires can be in the range of 0.1 to 0.3 parts by weight of the copper nanowires based on 100 parts by weight of the aqueous solution to form a dispersion solution (page 8, description translation, 1g of copper nanowires to about 600 ml (g) of water giving about 0.167 g of copper nanowires to about 100 g of solution), giving a suggested method of forming the dispersion solution as part of forming a silver coated copper nanowire, where an ammonia-silver complex solution is mixed with the dispersion solution is added under stirring conditions to coat the nanowires (page 8, description translation).  The ammonia-silver complex solution would be suggested to contain silver capping agent as suggested by Greenberg as discussed for claim 10 above.
Claim 26: The silver would be understood to be uniformly coated on the copper nanowires since all the features indicated and claimed for such uniform coating are provided, including the use of the silver capping agent with an amine group in the ammonia-silver complex solution as discussed for claim 10 above (note specification as prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

Terminal Disclaimer
The terminal disclaimer filed on December 16, 2019 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on U.S. Application No. 16/306,570 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant's arguments filed January 17, 2021 and February 5, 2021 have been fully considered.
(A)  As to the 35 USC 103 rejections, note the adjustment to the rejections and the use of Bera article and Somenath, now for claim 1, and the new reference to Ren article for claim 1, and the optional use of ‘018 in claim 1, due to the amendments to the claims.  Also note the new 35 USC 112 new matter rejection.
(B)  Due to the certified translation of the Korean priority document 10-2014-0075212, with the translator statement of February 5, 2021, the use of Hong has been withdrawn.
(C) Applicant argues that as to the new limitation in claim 1 to require hexamethylenediamine (HDMA) as the capping agents, that Wiley and ‘018 do not teach 
The Examiner has reviewed these arguments, however, the rejection is maintained.  Firstly, a review of Wiley indicates that, as discussed in the rejection above, Wiley indicates a variety of capping agents can be used including describing an increasing CH2 group homolog/homologous series from ethylenediamine to pentane-1,5-diamine, and Bera article indicates that what would be the next in this series, hexamethylenediamine, is known also for use as a capping agent controlling growth direction, and therefore, HMDA would be suggested to be used in a similar fashion for capping the copper. Note that Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977), and here, as shown by Bera article there is similar known use of the homolog component as well, further indicating the expectation that the HMDA will have similar properties as a capping agent for process.  Given the similar suggested use of HMDA as the other diamines, the same temperature suggested in Wiley for use would also be expected to be acceptably used when using HMDA.  
Furthermore, when optionally using ‘018, as discussed in the rejection above, it would further have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wiley in view of Bera article to use 
As to the arguments in regard to Greenberg, applicant argues Greenberg is directed to coating transparent articles and does not teach or suggest forming nanowires or using HMDA or the specific sequence of steps in claim 1.
The Examiner has reviewed these arguments, however, the rejection is maintained. Greenberg is not used to reject claim 1, rather as discussed in the rejection above, it is cited as to features for claims 10-15 and 25-26 as to silver plating, and while coating nanowires is not described, the application of material to a substrate would occur whether nanowires or glass used as the substrate, where art such as ‘510 indicates the conventional plating of nanowires with silver, and thus Greenberg is relevant and pertinent to silver plating features.  The features of claims 10-15 and 25-26 are not discussed in the arguments, therefore the rejections using Greenberg are maintained. 
As to the washing/drying features added to claim 1, applicant argues that Somenath, cited as to previous claim 23, forms ZnO wires and does not discuss copper, silver, capping or HMDA.  
The Examiner has reviewed these arguments, however, the rejection is maintained.  Somenath is cited as to drying conditions for nanowires, and while in Somenath, the wires are not copper nanowires, copper or ZnO nanowires would both be 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413.  The examiner can normally be reached on M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718